Citation Nr: 1500092	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether the Veteran's November 2010 notice of disagreement, as to an April 2009 rating decision which denied service connection for multiple sclerosis and bilateral optic neuropathy, was timely.

2. Entitlement to a certificate of eligibility for special adaptive housing.

3. Entitlement to an increased evaluation for the Veteran's service connected kidney disorder, currently evaluated as 40 percent disabling.

4. Entitlement to an increased evaluation for the Veteran's service connected status post small bowel obstruction, currently evaluated as noncompensably disabling.

5. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for multiple sclerosis, to include as secondary to the Veteran's service connected endometriosis.

6. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral optic neuropathy.

7. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for Hepatitis C, to include as secondary to the Veteran's service connected endometriosis.

8. Entitlement to service connection for digestive issues (mucus) post uteral implantation.

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to November 1977, and from May 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.







The issue of CUE in an April 2009 RO decision has been raised by the record in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of increased evaluation for the Veteran's service connected kidney disorder and small bowel obstruction, whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for multiple sclerosis, bilateral optic neuropathy, and Hepatitis C, service connection for digestive issues, and entitlement to a total disability rating based on individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim to reopen her prior claims for service connection for multiple sclerosis and optic neuropathy in November 2008.  A rating decision dated April 3, 2009, and mailed to the Veteran April 16, 2009, found that new and material evidence had not been submitted sufficient to reopen the Veteran's claims of entitlement to service connection for multiple sclerosis and optic neuropathy.

2. A notice of disagreement was sent to the RO as to this decision.  That notice of disagreement was dated November 16, 2010, and was received at the RO on November 19, 2010.



CONCLUSION OF LAW

The appellant's notice of disagreement, received on November 16, 2010, is untimely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101 , 20.200, 20.202, 20.302, 20.303, 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Both the Veteran's virtual, and physical, files have been reviewed in adjudication of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The question before the Board in this appeal is whether the appellant's notice of disagreement with an April 2009 rating decision was received in a timely manner. The timeliness of a claim is a jurisdictional matter and is governed by the interpretation of law.  In such a case, VA's duty to assist and notify Veterans is not applicable. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after an statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

In this case however, the evidence is not in dispute.  The Veteran was mailed a decision on April 16, 2009.  The Veteran's representative submitted a Notice of Disagreement in November 2009.  This is unquestionably more than a year after the rating decision.   Neither the Veteran nor her representative have alleged that a notice of disagreement to the April 16, 2009 decision was filed any earlier.

In a May 2012 letter, the Veteran's representative alleged that the RO had failed in its duty to assist the Veteran, particularly in not granting the Veteran individual unemployability benefits, apparently based on the Veteran's rating at that time.  This is not an argument that has any merit as to the question of whether the Veteran's notice of disagreement was timely filed; at best, alleging errors in law may be considered a CUE claim, and such a claim, as noted above, has been referred to the RO for appropriate action.  However, these issues are not relevant as to the basic issue of whether a timely notice of disagreement was filed.  Quite simply, the incontrovertible evidence of record shows that the Veteran's representative did not file a notice of disagreement within a year of the April 2009 decision.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  As such, the claim cannot be maintained as a matter of law, and must be dismissed.


ORDER

The Veteran's November 2010 notice of disagreement as to an April 2009 rating decision which denied service connection for multiple sclerosis and bilateral optic neuropathy was not timely filed; the claim is dismissed at to this issue.


REMAND

As to the Veteran's claims of increased evaluations for the Veteran's service connected kidney disorder and small bowel obstruction, whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for multiple sclerosis, bilateral optic neuropathy, and Hepatitis C, service connection for digestive issues, and entitlement to a total disability rating based on individual unemployability, these claims were denied in a March 21, 2012 rating decision.  In a letter dated June 22, 2012, the Veteran's representative expressed disagreement with all decisions contained in that March 21, 2012 decision.  A review of the Veteran's physical and virtual files does not show any statement of the case has been issued.  Therefore, under the circumstances, the Board must remand these matters to the RO for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

The record also reflects that the Veteran filed a claim in July 2012 for special adaptive housing.  Although she has apparently perfected an appeal on that issue, the Board is unable to locate the Notice of Disagreement submitted in support of that claim, which the Statement of the Case identifies as having been received in October 2013.  The Board is therefore concerned that other relevant records may also be missing from the paper and electronic claims file.





Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and her representative a Statement of the Case (SOC) concerning her claims for increased evaluations for the Veteran's service connected kidney disorder and small bowel obstruction, whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for multiple sclerosis, bilateral optic neuropathy, and Hepatitis C, service connection for digestive issues, and entitlement to a total disability rating based on individual unemployability.

2. Advise the Veteran and her representative that she still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these claims. She also must be advised of the time period she has to perfect this appeal.  If, and only if, she submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of this claim, should they be returned to the Board for further appellate consideration. 

3.  Attempt to locate the Notice of Disagreement submitted in regard to the claim for special adaptive housing, and associate that document with the electronic or paper claims file.  Any other documents relevant to that claim that are in the possession of the AOJ should also be associated with the paper or electronic record.  If any additional evidence has been received on that claim since the Statement of the Case, the issue should be reajudicated in a Supplemental Statement of the Case.  If the benefit remains denied, the claim should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


